TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00255-CV



                   De Mayo Cellular, Inc. and Archana Mehra, Appellants

                                                 v.

                                 Lakehills South, L.P., Appellee


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        NO. C-1-CV-16-002901, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants De Mayo Cellular, Inc. and Archana Mehra have filed a motion to

dismiss their appeal, explaining that they have settled their dispute with appellee Lakehills South,

L.P. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed on Appellants’ Motion

Filed: August 12, 2016